Citation Nr: 0310724	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-22 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected patellofemoral pain syndrome of the left 
knee (left knee disability).

3.  Entitlement to a rating in excess of 10 percent for 
service-connected status-post sprain and degenerative changes 
of the right ankle (right ankle disability).

4.  Entitlement to a rating in excess of 10 percent for 
service-connected degenerative disc disease of the low back 
(low back disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from February 1994 to 
February 1998.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1998 and September 1999 
rating decisions of the Department of Veteran's Affairs (VA).  
A September 1998 rating decision from the Regional Office 
(RO) in San Diego, California, granted service connection for 
degenerative disc disease and spinal stenosis of the lumbar 
spine and assigned a 10 percent evaluation effective February 
7, 1998, the day following service discharge.  The rating 
decision also granted service connection for patellofemoral 
pain syndrome of the left knee and status post sprain and 
degenerative changes of the right ankle; each of which was 
assigned a zero percent evaluation effective February 7, 
1998.  A September 1999 rating decision from the RO in Waco, 
Texas, denied service connection for tinnitus.  The veteran 
timely appealed.  A February 2003 rating decision granted 10 
percent evaluations for left knee and right ankle 
disabilities, effective February 7, 1998.

The Board notes the veteran initially filed a notice of 
disagreement concerning the disability rating assigned for 
his right shoulder condition.  However, he limited his 
substantive appeal to the issues enumerated therein.

The Board received additional evidence from the veteran in 
May 2003, which was timely submitted.  38 C.F.R. § 20.1304.  



FINDINGS OF FACT

1.  There is no evidence of tinnitus due to service acoustic 
trauma.

2.  The veteran's left knee disorder has been characterized 
by subjective complaints of pain, crepitus, degenerative 
changes, and, at most, minimal limitation of motion, 
resulting in no more than moderate functional impairment.

3.  The veteran has no more than moderate limitation of 
motion of the right ankle.

4.  There is no more than mild intervertebral disc syndrome 
without incapacitating episodes of at least one week during a 
12-month period.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

2.  The criteria for a 10 percent for service-connected left 
knee degenerative changes with painful motion have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2002).

3.  The criteria for a 10 percent disability rating, and no 
higher, for mild subluxation or instability of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.14, 4.71a, 
Diagnostic Code 5257 (2002).

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected right ankle disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010-5271 (2002).

5.  The criteria for an evaluation in excess of 10 percent 
for service-connected low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293, 5295, 5292 (2002) and as amended by 67 
Fed. Reg. 54,345 (Aug. 22, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for tinnitus and 
evaluations in excess of 10 percent for service-connected 
knee, ankle, and low back disabilities. 

In the interest of clarity, the Board will initially discuss 
whether the issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, an analysis of the 
claims and a decision for each.

The pertinent evidence on file, which has been reviewed by 
the Board, consists of the veteran's service medical records, 
VA examination reports from March 1998 through January 2003, 
outpatient records from January 1999 to February 2003, and 
statements by and on behalf of the veteran.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).


The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  



Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his service connection and increased 
rating claims in the July 2000 Statement of the Case.  Also, 
letters were sent to him throughout the claims process 
notifying him what was needed, such as the April 1999 letter 
concerning his tinnitus claim.

Moreover, in November 2001, the RO sent the veteran a letter, 
with a copy to his representative, in which he was informed 
that to establish entitlement to an increased evaluation for 
each of the service-connected disabilities at issue the 
evidence must show that each condition had worsened to an 
extent that met the schedular evaluation criteria for the 
next higher level; to establish entitlement to service 
connection for tinnitus, the veteran was informed that he 
needed to show an injury or disease that began or was made 
worse in service, a current disability, and a causal 
relationship between the current disability and the injury, 
disease or event in service.  He was also informed that VA 
would attempt to help him obtain evidence necessary to 
support his claims if he provided sufficient information 
about the records to enable VA to request them.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the VCAA notification letter sent to the 
veteran in November 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claims can proceed.

The Board also notes a February 2003 Supplemental Statement 
of the Case again provided the veteran with the appropriate 
law and regulations, including the new regulations relevant 
to his service-connected back disability, and informed him of 
the kinds of evidence which would support his claims.

Based on the above record, the Board concludes that the 
veteran has been provided appropriate notice under the VCAA 
and the United States Court of Appeals for Veterans Claims 
(Court) cases related thereto. 

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are a 
number of VA treatment records and examination reports.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided several VA 
examinations, including reports dated in December 2001, with 
a hearing evaluation and nexus opinion, and in January 2003.  
This included an opinion as to the etiology of the claimed 
tinnitus disorder.  See Charles v. Principi, 16 Vet. App. 
370, 375 (2002).  There is no objective evidence indicating 
that there has been a material change in the severity of any 
of his service-connected conditions since he was last 
examined.  There are no records suggesting an increase in 
disability has occurred as compared to the last VA 
examination findings.  

The Board concludes that all available evidence which is 
pertinent to the claims on appeal has been obtained.  Neither 
the veteran nor his representative has pointed to any 
additional information that needs to be added to the VA claim 
folder.  There is no basis for speculating that evidence 
exists that VA has not obtained.  The veteran has been given 
ample opportunity to present evidence and argument in support 
of his claims.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law and will now proceed to a decision on the merits on 
the issues on appeal.  



Service connection claim

1.  Entitlement to service connection for tinnitus.

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service disease or injury or a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Analysis 

The veteran has contended that he incurred tinnitus as a 
result of exposure to acoustic trauma in service from machine 
guns and heavy equipment.  However, the veteran's service 
medical records, including his November 1997 discharge 
medical history and examination reports, do not contain any 
complaints or findings of hearing loss or tinnitus.  
Therefore, incurrence in service is not factually shown.

When provided a VA hearing evaluation in December 2001, the 
veteran indicated that he had occasional head noises in his 
right ear, described as a high-pitched ring usually 
associated with feelings of pressure and followed by brief 
ear pain, which occurred approximately once a week and lasted 
about a minute at a time.  Examination revealed normal 
hearing bilaterally.  Auditory Brainstem Response testing was 
scheduled to further investigate the veteran's complaints, 
but the veteran failed to report for testing and refused to 
be rescheduled.  The examiner concluded, based on the 
available examination findings, that the veteran's 
description of occasional head noise in the right ear was 
consistent with normal auditory function and not consistent 
with tinnitus due to acoustic trauma.  Even accepting the 
veteran's statements that he was exposed to acoustic trauma 
during service, there is no medical evidence suggesting that 
he now has tinnitus as a result.

Also, in April 2003, the veteran underwent audiological 
evaluation at Scott and White Clinic.  Although he complained 
of bilateral ringing in the ears, test results showed normal 
hearing sensitivity, and all other results were normal.  A 
diagnosis of tinnitus was not rendered.

Since there are no complaints of tinnitus in service, and the 
December 2001 medical nexus opinion on file is adverse to the 
veteran's claim, all of the required elements of Hickson are 
not shown.  The veteran has never stated a medical 
professional has concluded he has tinnitus, or any chronic 
ear disorder, as the result of his military service.  
Furthermore, based on the veteran's refusal to cooperate with 
further testing to determine the etiology of his complaints, 
it would be futile to order additional development on this 
claim.

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus; and the benefit sought on 
appeal is accordingly denied.



Increased disability rating claims

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In Fenderson v. West, 12 Vet. App. 119 (1999), which applies 
to this case, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See 38 C.F.R. §§ 4.14, 4.25(b) (2002).  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the veteran 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Extraschedular rations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  Both the July 
2000 Statement of the Case and the February 2003 Supplemental 
Statement of the Case addressed the provisions of 38 C.F.R. 
§ 3.321(b)(1) pertaining to extraschedular ratings and did 
not find that the case should be referred for extraschedular 
consideration.  Because the RO has addressed the issue of 
entitlement to an extraschedular rating, the Board will do 
the same.    

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002); also see Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).



2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee disability.

Specific schedular criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected knee disability under the provisions of 
Diagnostic Code 5260.

A zero percent evaluation is assigned if knee flexion is 
limited to 60 degrees.  A 10 percent evaluation is warranted 
if knee flexion is limited to 45 degrees.  A 20 percent 
evaluation is warranted if knee flexion is limited to 30 
degrees.  A 30 percent evaluation is warranted if knee 
flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2002).

A zero percent evaluation is assigned if knee extension is 
limited to 5 degrees.  A 10 percent evaluation is warranted 
if knee extension is limited to 10 degrees.  A 20 percent 
evaluation is warranted if knee extension is limited to 15 
degrees.  A 30 percent evaluation is warranted if knee 
extension is limited to 20 degrees.  A 40 percent evaluation 
is warranted if knee extension is limited to 30 degrees.  A 
50 percent evaluation is warranted if knee extension is 
limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).

Full range of motion of the knee involves flexion and 
extension of a knee from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2002).

Diagnostic Code 5257, for other impairment of the knee with 
recurrent subluxation or lateral instability.  A 10 percent 
disability rating is assigned for slight impairment of the 
knee with recurrent subluxation or lateral instability.  To 
warrant a 20 percent disability rating, the evidence would 
have to show moderate impairment of the knee with recurrent 
subluxation or lateral instability.  The maximum schedular 
rating of 30 percent requires severe impairment of the knee 
with recurrent subluxation or lateral instability.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The remaining knee codes are not potentially applicable 
because they involve ankylosis (Diagnostic Code 5256), 
removal or dislocation of semilunar cartilage (Diagnostic 
Code s 5258 and 5259), impairment of the tibia and fibula 
(Diagnostic Code 5262), and genu recurvatum (Diagnostic Code 
5263), none of which is present in this case.

Analysis

Schedular rating

The Board has reviewed the medical evidence concerning the 
veteran's knee symptomatology and has concluded that his 
disability can be more favorably rated under different 
diagnostic codes.  As noted above, to warrant a rating in 
excess of 10 percent for the left knee based strictly on 
limitation of motion, there would need to be evidence of 
sufficient limitation of flexion or extension of either leg 
under Diagnostic Codes 5260 or 5261.  While the veteran has 
complained that his left knee pain has limited him 
functionally, the medical findings since March 1998 
consistently show essentially normal range of motion of the 
left knee, from zero to at least 130 degrees, without any 
significant functional limitation.  In other words, range of 
motion of the left leg, which has been from full extension to 
at least 130 degrees of flexion since service discharge, is 
greater than that required for a rating in excess of 10 
percent under Diagnostic Codes 5260 or 5261.  Consequently, 
an evaluation in excess of 10 percent is not warranted for 
the veteran's service-connected left knee disability under 
the applicable diagnostic codes.

However, the medical evidence indicates that he has early 
degenerative disease in the left knee.  See April 2001 VA 
record and April 2003 record from the Scott and White Clinic.  
Degenerative joint disease (i.e., arthritis) is rated on the 
basis of any limitation of motion.  See Diagnostic Codes 5003 
and 5010.  As noted above, the codes pertinent to knee 
limitation of motion will not result in a higher rating.  
However, if the limitation of motion is noncompensable under 
the appropriate code, a 10 percent rating can be granted for 
a major joint, such as the knee.  Id.  

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for under Diagnostic Code 5003 may be 
assigned only if there is "additional disability" due to 
limitation of motion.  VAOPGCPREC 23-97.  The limitation of 
motion must meet at least the criteria for a zero percent 
rating under Diagnostic Code 5260 or 5261 to warrant a 
separate rating.  VAOPGCPREC 9-98.  A separate rating for 
arthritis can also be assigned based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59, which states that 
painful motion with joint or periarticular pathology is 
entitled to at least the minimum compensable rating for the 
joint.  See also VAOPGCPREC 9-98, footnote 1; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

The Board notes the basis of the RO's grant of a 10 percent 
rating was some functional loss due to pain.  Therefore, the 
veteran has essentially been granted a rating for arthritis 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See also VAOPGCPREC 9-98, footnote #1.  VA 
examinations reveal mild decrease in function with repeated 
use, without any weakness or other impairment during flare-
ups.  The veteran was able to function as a student and has 
been able since August 2002 to work as a social worker, which 
involves a lot of time on his feet.  There is no indication 
in the medical evidence of atrophy of the left leg or knee 
muscles, indicating that the veteran is able to continue 
using the leg in a normal fashion despite his service-
connected knee disability.  Consequently, the Board finds 
that the service-connected left knee disability does not 
cause additional functional impairment warranting an 
increased evaluation pursuant to DeLuca and 38 C.F.R. §§ 4.40 
and 4.45.


That does not, however, end the inquiry.  The pertinent 
question is does the veteran have any knee symptomatology 
separate and distinct from the arthritis and painful motion 
for which a separate rating should be assigned?  The medical 
evidence as to whether the veteran has any knee instability 
is contradictory.  He certainly complains of the knee giving 
way.  There are several post-service VA orthopedic 
examination and treatment reports on file dating from March 
1998 to January 2003.  The veteran's primary complaint has 
been left knee pain.  There has been no evidence of left knee 
instability, weakness, tenderness, or abnormal movement.  
However, upon physical examination at the Scott and White 
Clinic in April 2003, the veteran had positive Lachman test 
and positive pivot shift.  Magnetic resonance imaging (MRI) 
showed a probability of a medial meniscus tear.  The 
examiner's impression was chronic anterior cruciate ligament 
deficient left knee, meniscal tear, left knee, and early 
osteoarthritis, left knee.  Arthroscopic examination of the 
knee was scheduled for a later date. 

Lachman's test is a maneuver to detect deficiency of the 
anterior cruciate ligament.  Stedman's Medical Dictionary at 
1780.  Pivot shift test is also a maneuver to detect 
deficiency of the anterior cruciate ligament; when the knee 
is extended, a sudden subluxation of the lateral tibial 
condyle upon the distal femur is positive.  

In light of the medical evidence documenting ligamentous 
insufficiency, the veteran's complaints of the knee giving 
way are plausible.  It is therefore reasonable to assign him 
a separate 10 percent disability rating under Diagnostic Code 
5257 based on these findings and his complaints of 
instability and/or subluxation.  Accordingly, to best 
evaluate the veteran's left knee disability, the current 10 
percent rating will be changed from Diagnostic Code 5260 to 
Diagnostic Code 5010 and a separate 10 percent rating will be 
granted under Diagnostic Code 5257.  

Fenderson considerations

The medical evidence since service which refers to the 
veteran's left knee symptomatology has been consistent in 
demonstrating essentially normal range of motion with no more 
than mild function impairment.  The Board's overall 
impression, based on these records, is that the service-
connected left knee disability has not changed appreciably 
since service discharge.  Therefore, staged ratings are not 
applicable.

Extraschedular considerations

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  There is no medical evidence 
that the service-connected left knee disability presents an 
unusual or exceptional disability picture.  The schedular 
ratings for knee disabilities are not inadequate.  In fact, 
higher ratings are available if certain criteria are met.  
Those criteria are not met in this case.  It does not appear 
that the veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  

The evidence of record does not establish that the veteran's 
service-connected left knee disability causes marked 
interference with employment.  As discussed above, the 
medical evidence indicates that the veteran's left knee 
complaints do not significantly affect his functional 
ability, including his ability to do his job as a social 
worker.  There is no also no evidence of hospitalization due 
to left knee problems, much less frequent hospitalizations.  

While the veteran has asserted that this disability causes 
pain and impairment, such impairment is contemplated in the 
disability rating that has been assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  His symptoms include limitation 
of motion and painful motion, with possible additional 
limitations on flare-ups, and it is exactly these symptoms 
for which he is being compensated.  In other words, he does 
not have any symptoms from his knee disorder that are unusual 
or are different from those contemplated by the schedular 
criteria.  

Consequently, because the disability picture is not unusual 
or exceptional and does not render impractical the 
application of the regular schedular standards, the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted for service-connected left 
knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right ankle disability.

Specific schedular criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected ankle disability under the provisions 
of Diagnostic Codes 5010-5271.
Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic 
Code 5010 (2002).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

A 10 percent evaluation is warranted for moderate limitation 
of motion of the ankle; a 20 percent evaluation is warranted 
for marked limitation of motion of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2002).

The words "moderate" and "marked" are not defined in the VA 
Schedule for Rating Disabilities.  "Moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988) 
at 871.  "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous."  Id. at 828.

Full range of motion of the ankle includes dorsiflexion from 
0-20 degrees and plantar flexion from 0-45 degrees.  38 
C.F.R. § 4.71, Plate II (2002).

The Board notes that no other diagnostic code relevant to the 
ankle is applicable in this case since there is no evidence 
of ankylosis, meaning immobility, of the right ankle 
(Diagnostic Code 5270), no evidence of malunion of the os 
calcis or astragalus (Diagnostic Code 5273), and he has never 
had an astragalectomy (Diagnostic Code 5274).

Analysis

Schedular rating

To warrant a rating in excess of 10 percent for the right 
ankle, there would need to be evidence of sufficient 
limitation of motion of the ankle under Diagnostic Code 5271.

Findings with respect to the right ankle on VA orthopedic 
examination and treatment reports on file dating from March 
1998 to January 2003 are similar to the left knee noted 
above.  Motion of the ankle was noted to be excellent on VA 
examination in March 1998; motion was normal on VA 
examinations in December 1999, December 2001, and January 
2003, which means dorsiflexion 0-20 degrees and plantar 
flexion 0-45 degrees.  Although the veteran complained on 
examination in December 2001 that his right ankle was weak 
and gave out easily, with discomfort at the end of the day, 
it was noted that the right knee did not interfere with the 
veteran's daily activities or occupation.  There is no 
evidence of right ankle instability, weakness, tenderness, or 
abnormal movement.  When examined in January 2003, 
functioning of the right ankle was not limited by pain and 
did not involve instability, effusion, or tenderness.  The 
right ankle diagnosis in January 2003 was status-post sprains 
with mild residuals.  


Because the evidence since service discharge shows normal 
motion of the right ankle, the disability picture does not 
more nearly approximate the criteria of marked limitation of 
motion of the ankle needed for an evaluation in excess of 10 
percent under Diagnostic Code 5271.  38 C.F.R. § 4.7 (2002).

DeLuca considerations

The Board also concludes that an increased evaluation is not 
warranted under DeLuca and 38 C.F.R. §§ 4.40 and 4.45 for 
right ankle disability because VA examinations do not show 
functional impairment such as weakness, fatigability, or 
incoordination of the right ankle, including during flare-
ups.  In fact, it was noted on examination in January 2003 
that joint function of the right ankle was not limited by 
pain, fatigue, weakness, or lack of endurance.  There is no 
indication in the medical evidence of atrophy of the right 
leg muscles, indicating that the veteran is able to continue 
using his leg in a normal fashion despite his service-
connected ankle disability.

Fenderson considerations

The veteran's right ankle disability has been assigned a 10 
percent disability rating effective February 7, 1998, the day 
after he retired from military service.  Cf. 38 C.F.R. 
§ 3.400 (2002).  

The medical evidence since service which refers to right 
ankle symptomatology is similar to the left knee discussed 
above in that there has been essentially normal range of 
motion with no functional impairment.  Because the evidence 
does not show service-connected right ankle disability to be 
worse than 10 percent disabling at any time since the veteran 
left service, staged ratings are not applicable.



Extraschedular considerations

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  There is no medical evidence 
that the service-connected right ankle disability presents an 
unusual or exceptional disability picture.  The schedular 
ratings for ankle disabilities are not inadequate.  In fact, 
higher ratings are available if certain criteria are met.  
Those criteria are not met in this case.  It does not appear 
that the veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  

The evidence of record does not establish that the veteran's 
service-connected right ankle disability causes marked 
interference with employment or has caused any 
hospitalization.  There is no evidence on file showing that 
the veteran missed work due to his right ankle disability.  
In fact, it was noted on examinations in December 2001 and 
January 2003 that the right ankle disability did not 
interfere with daily activities or the veteran's occupation.  

While the veteran has asserted that this disability causes 
pain and impairment, such impairment is contemplated in the 
disability rating that has been assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  His symptoms include limitation 
of motion and painful motion, with possible additional 
limitations on flare-ups, and it is exactly these symptoms 
for which he is being compensated.  In other words, he does 
not have any symptoms from his ankle disorder that are 
unusual or are different from those contemplated by the 
schedular criteria.  

Consequently, the Board finds that because the disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards, the assignment of an extraschedular rating for 
service-connected right ankle disability pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected low back disability.

Specific schedular criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected low back disability under the 
provisions of Diagnostic Code 5293.

The Board notes that effective September 23, 2002, VA revised 
the criteria for diagnosing and evaluating intervertebral 
disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Veterans Appeals (Court) held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.

VA's Office of General Counsel has interpreted Karnas to mean 
that where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first 
determine whether the revised version is more favorable to 
the appellant.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  In part, the General Counsel held that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
See VAOPGCPREC 3-2000 (2000).  The General Counsel's opinion 
is binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 14.507 (2002).

We note that the RO, as agency of original jurisdiction, had 
already considered rating the veteran's lumbar spine 
disability under the new criteria in a February 2003 
Supplemental Statement of the Case.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of September 23, 2002 in our appellate 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under Diagnostic Code 5293 prior to September 23, 2002, a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  See 38 C.F.R. 4.71a, Diagnostic 
Code 5293 (effective prior to September 23, 2002).

Under the amended criteria effective September 23, 2002, 
there are two more options for rating the spine disability.  
Intervertebral disc syndrome is rated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the amended Code 
5293, a 10 percent rating is in order with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  Higher evaluations are 
available for longer incapacitating episodes.  38 C.F.R. 
4.71a, Code 5293 (effective September 23, 2002).

A precedent opinion of the General Counsel, VAOPGCPREC 36-97 
(1997), held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.

Under Diagnostic Code 5295, a 10 percent rating is warranted 
where there is characteristic pain on motion; a 20 percent 
rating is warranted where there is muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating, the highest 
available rating under Diagnostic Code 5295, requires a 
severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5292, a 10 percent rating is assigned 
for slight limitation of motion of the lumbar spine, a 20 
percent evaluation is assigned for moderate limitation of 
motion, and a 40 percent evaluation is assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

The Board observes that the words "moderate" and "severe" are 
not defined in the VA rating schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2002).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2002).

The Board notes that other diagnostic codes relevant to the 
back are not applicable in this case since there is no 
evidence of vertebral fracture (Diagnostic Code 5285) or 
evidence of ankylosis, meaning immobility, of the lumbar 
spine (Diagnostic Code 5289).

Analysis

Schedular rating

As noted above, the RO chose to rate the veteran's back 
disability under Diagnostic Code 5293 [intervertebral disc 
syndrome].  The Board has considered whether another rating 
code is more appropriate.  See Butts, supra.  In this regard, 
the Board notes that the medical evidence includes recent 
diagnoses of degenerative disc disease and lumbosacral 
strain.  Consequently, the Board will determine whether an 
increased evaluation can be provided for service-connected 
low back disability under either Diagnostic Code 5293 or 
5295.  The Board will also determine whether an increased 
evaluation can be granted under Diagnostic Code 5292 based on 
limitation of motion.  

Because the revised rating criteria of Diagnostic Code 5293 
cannot be said to be clearly either more or less favorable 
than that of the formerly applicable provision, the Board 
will apply both old and new criteria to determine whether an 
increased evaluation is warranted for the veteran's service-
connected back disability.

Findings with respect to the low back on VA orthopedic 
examination reports and treatment records on file dating from 
March 1998 to January 2003 reveal that the veteran complained 
of back pain with spasm and radiculopathy.  However, the 
clinical notations of radiculopathy are intermittent and are 
not shown on VA examinations in December 2001 and January 
2003.  In fact, the 2003 neurological examination was 
expressly normal.  The 2003 records from Scott and White 
Clinic also show normal neurological examinations despite the 
veteran's complaints.  Despite the notation on examination in 
March 1998 that the veteran's herniated lumbar disc would 
preclude him from doing significant activity involving such 
things as lifting, bending, and squatting, back motion in 
March 1998 and January 1999 included flexion to 90 degrees.  
When examined by VA in April 1999, the veteran's degenerative 
disc disease was described as early.  Moreover, there was a 
normal CT scan of the back in December 2001 and normal 
neurological findings on examination in January 2003.  MRI in 
April 2003 showed very minimal degenerative disc disease with 
no evidence of disc herniation, etc.  There is also no 
evidence of chronic back muscle spasm on file.  

Consequently, an evaluation in excess of 10 percent is not 
warranted for low back disability under either the criteria 
for intervertebral disc syndrome in effective prior to 
September 23, 2002, since there is no evidence of more than 
mild intervertebral disc syndrome, or under the criteria for 
lumbosacral strain, since there are few reports of muscle 
spasm with no clinical support for those contentions.  An 
evaluation in excess of 10 percent is also not warranted 
under the new criteria of Diagnostic Code 5293 because there 
is no evidence that the veteran has required bed rest 
prescribed by a physician due to his low back disability, as 
noted by the examiner in January 2003.

With respect to the veteran's complaints of limitation of 
back motion, there is no evidence in the records of more than 
temporary limitation of motion of the low back.  Although 
back pain with loss of motion was noted in outpatient 
treatment records dated in July 2002, back range of motion 
was described as normal on VA examinations in December 2001 
and January 2003.  Flexion of the low back was from 0-90 
degrees in March 1998 and January 1999.  It was reported in 
December 2001 and January 2003 that the veteran's back 
disability did not prevent him from performing his daily 
activities.  The records from Scott and White Clinic also 
show limitation of motion, but, again, this appears to have 
been a temporary flare-up based on the overall history of the 
veteran's condition.  Therefore, because the clinical 
evidence shows no more than slight limitation of motion of 
the low back, an evaluation in excess of 10 percent is also 
not warranted under Diagnostic Code 5292.  38 C.F.R. § 4.7 
(2002).



DeLuca considerations

The Board finds that a higher evaluation is not warranted for 
service-connected low back disability under DeLuca because 
examinations in December 2001 and January 2003 did not show 
back pain on motion, weakness, or tenderness.  Although the 
veteran noted flare-ups, there was no additional limitation 
of motion or functional impairment during flare-ups.  In 
fact, it must be noted that recent VA examination showed 
normal reflexes, strength, and sensation.  There is no 
indication in the medical evidence of atrophy of the back 
muscles, indicating that the veteran is able to continue 
using these muscles in a normal fashion despite his service-
connected disability.

Fenderson considerations

The veteran's low back disability has been assigned a 10 
percent disability rating since February 7, 1998, the day 
after he retired from military service.  Cf. 38 C.F.R. 
§ 3.400 (2002).  While there is one treatment notation, in 
July 2002, of significant limitation of back motion, the rest 
of the medical evidence since service is fairly consistent in 
back symptomatology, with back flexion to 90 degrees on 
evaluations in March 1998 and January 1999, or back motion 
described as normal on examinations in December 2001 and 
January 2003.  The evidence is also consistent in the overall 
absence of back spasm or significant neurological deficit.  
Because the evidence does not show service-connected low back 
disability to be worse than 10 percent disabling under any of 
the possibly applicable diagnostic codes, staged ratings are 
not warranted.

Extraschedular considerations

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  There is no medical evidence 
that the service-connected back disability presents an 
unusual or exceptional disability picture.  The schedular 
ratings for back disabilities are not inadequate.  In fact, 
higher ratings are available if certain criteria are met.  
Those criteria are not met in this case.  It does not appear 
that the veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  

The evidence of record does not establish that the veteran's 
service-connected low back disability causes marked 
interference with employment or has caused any 
hospitalization.  It was noted in December 2001 and January 
2003 that the veteran's back condition did not prevent him 
from daily activities, although it caused discomfort.  

While the veteran has asserted that this disability causes 
pain and impairment, such impairment is contemplated in the 
disability rating that has been assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  His symptoms include limitation 
of motion and painful motion, with possible additional 
limitations on flare-ups, and it is exactly these symptoms 
for which he is being compensated.  In other words, he does 
not have any symptoms from his back disorder that are unusual 
or are different from those contemplated by the schedular 
criteria.  

Consequently, the Board finds that because the disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards, the assignment of an extraschedular rating for 
service-connected low back disability pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted.



Esteban considerations

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Esteban, supra, and Bierman v. Brown, 6 Vet. App. 125 
(1994).  Under Bierman, the provisions of Diagnostic Code 
5293 do not expressly prohibit a separate neurological rating 
from being assigned in situations in which such a rating is 
warranted.  In Bierman, it was noted that manifestations of 
neurological symptomatology of a lower extremity which are 
distinct from low back symptoms (that is, neither duplicative 
or overlapping) could be rated under a Diagnostic Code 
different from DC 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14 (2002).

After reviewing the record, the Board finds that a separate 
disability rating is not warranted, because the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate neurological disability distinct from 
his service-connected disability.  Although there are 
references to radiculopathy in the early records after 
service discharge, the most recent VA examinations, in 
December 2001 and January 2003, do not show evidence of back 
radiculopathy.  Moreover, the record contains no evidence 
demonstrating the presence of any neurological disorder of 
the lower extremity such as foot drop, or suggesting the 
presence of partial or complete lower extremity paralysis.  
In fact, as noted above, the recent neurological examination 
was completely normal.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
knee disability due to degenerative changes and painful 
motion is denied.  

A 10 percent rating for left knee disability due to mild 
instability and subluxation is granted, subject to the laws 
governing payment of monetary benefits. 

Entitlement to an evaluation in excess of 10 percent for 
right ankle disability is denied.  

Entitlement to an evaluation in excess of 10 percent for low 
back disability is denied.

	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

